Citation Nr: 0313622	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 24, 1997, 
for a grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.  This matter originally came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a June 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
granted service connection for paranoid schizophrenia, 
effective October 24, 1997.  

In a September 2002 decision, the Board denied the assignment 
of an effective date for service connection for paranoid 
schizophrenia prior to October 24, 1997.  The veteran 
appealed his claim to the United States Court of Appeals for 
Veterans Claims, which vacated and remanded the Board's 
decision in March 2003.  The matter is now back before the 
Board for further review. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, as necessary, the Board 
has taken steps to provide notice to veterans of to the laws 
and regulations pertinent to their claims, and of the 
delegation of responsibility between VA and veterans in 
procuring evidence relevant to their claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).    
On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  

In its March 2003 Order, the United States Court of Appeals 
for Veterans Claims (the Court) determined that the Board, in 
its September 2002 decision concerning the issue pending on 
appeal, had not adequately addressed whether the VCAA's duty 
to notify had been satisfied in the veteran's case.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In light of 
the Court's Order, the Board has conducted a preliminary 
review of the record, which appears to reveal a deficiency in 
full compliance with the VCAA's duty to notify the veteran as 
to the evidence necessary to substantiate his claim, and as 
to which portion of the evidence VA will obtain for his 
claim, and which portion of the evidence the veteran is to 
provide to VA.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  It is therefore apparent, especially 
because of the Federal Circuit's recent decision, that the 
Board must now remand the veteran's claim to the RO for a 
review as to whether all required VCAA notice and development 
has been appropriately conducted, including whether all 
evidence needed to consider the claim has been obtained, and 
then for the issuance of a supplemental statement of the case 
(SSOC) regarding all evidence received since the February 
2001 statement of the case.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claims is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action as required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
as well as the roles of VA and the veteran 
in identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time, 
as required by VA law, should be allowed 
for response by the veteran and/or his 
representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


